Citation Nr: 0838667	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-32 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial, compensable disability rating for 
persistent trapezius strain of a chronic nature, with 
paresthesias of the left, non-dominant, shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1998 until 
April 2004.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2008 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida for additional development.  Prior to 
the Remand, this matter was before the BVA on appeal from a 
February 2005 rating decision granting service connection, 
for a left shoulder disability, with a noncompensable 
evaluation.  

The February 2005 rating decision also granted service 
connection for a left ankle disorder, with a noncompensable 
evaluation, and for bilateral, chronic tinea pedis with 
onychomycosis, with a 10 percent evaluation.  No Notice of 
Disagreement was filed in regards to the latter claim and it 
is not currently before the Board.  Additionally, the 
increased rating claim for the left ankle disorder was 
finally denied by the April 2008 Board decision and is also 
not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected left shoulder 
disability is more severe than indicated by the 
noncompensable rating currently granted him.

The Board made clear in its April 2008 remand decision that 
VA orthopedic and neurological examinations were necessary to 
decide this case.  Specifically, the examinations would 
resolve for the record the current symptomatology of the 
veteran's left shoulder disability.  Also, the examinations 
would show the degree of functional impairment, if any, from 
the disability.  

The Board notes that the written notice of examnation 
provided to the veteran in regards to his left shoulder 
disability was dated on July 17, 2008; however, the 
examination was scheduled for July 2, 2008.  Thus, it appears 
that the notice was mailed after the examination was 
scheduled to have taken place, making it impossible for the 
veteran to appear for his examination.  

The development directed by the Board in its last remand was 
thus not accomplished.  The law mandates that where the 
remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The veteran should be provided new orthopedic and 
neurological VA examinations.  

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be provided VA 
orthopedic and neurological 
examinations by appropriate medical 
professionals to determine the current 
extent and severity of his left 
shoulder disability.  The veteran shall 
be provided sufficient advance written 
notice of when and where the 
examinations should be held.

The orthopedic examiner's findings 
should also specifically include range 
of motion, bone and/or cartilage 
impairment, the presence of any 
ankylosis, and any joint abnormalities 
for the disability.  

The neurological examination should 
also specifically include findings of 
whether there is any nerve paralysis 
and if so the level of paralysis and 
any manifestations of it.

If possible, the examiners should also 
consider any additional functional loss 
on use due to pain on motion or due to 
flare-ups, as well as any marked 
interference with employment and daily 
activities of living due to his 
disabilities.

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  The claims file must be 
made available to the examiners for 
review in connection with their 
respective examinations.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
